Per Curiam.
The statute declares it to be the duty of the justice to enter the offer to confess judgment, on his docket; and he is, consequently, the person to receive it. Indeed, it could not he otherwise where, as in this case, the attendance of the plaintiff had been rendered unnecessary by the recovery of a previous judgment, and where he could not be expected to be present at the time of the offer. In this respect, then, the letter of the law was complied with; and as to notice, it is silent. It is unnecessary to determine whether service of notice be the business of the magistrate or of the party, it being sufficient that the plaintiff actually had it. As he did not recover, by his appeal, more than he might have had without, he incurred the costs of it; and these were properly deducted from the debt.
Judgment affirmed.